Citation Nr: 1601048	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for non-alcoholic steatohepatitis (NASH) (claimed as a liver condition). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied the benefits sought on appeal.  

In January 2015, the Board separated the claim for CTS, as left and right CTS.  The claim for right CTS was granted therein.  The claim for left CTS, as well as the claim for a liver condition, were remanded to the RO for further development (obtain records and medical nexus opinions) and readjudication.  The claims have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran currently has left CTS, but the evidence shows that it is unrelated to any aspect of his active military service, including his duties as an aircraft structural repairmen; left CTS did not manifest to a compensable level within one year of his discharge from service.

2.  The Veteran's non-alcoholic steatohepatitis (NASH), otherwise known as fatty liver, was incurred during the Veteran's active military service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for left CTS have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307.3.309 (2015).

2.  The criteria for service connection for NASH (claimed as a liver condition) have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this decision, the Board grants entitlement to service connection for NASH (claimed as a liver condition), which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist with regard to this claim.  At this juncture, the Board would note that the RO failed to readjudicate the claim for liver condition (i.e. issue a supplemental statement of the case (SSOC)) after obtaining medical evidence and affording him a VA examination; however, there is no prejudice to the Veteran in light of the full grant of the benefits sought on appeal.  

With regard to the claim for left CTS, the RO provided the Veteran pre-adjudication notice by letters dated in February 2006 and March 2006.  An additional letter was sent in May 2010, which contained notice pursuant to the Dingess decision.

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran with adequate VA examinations.  

In January 2015, the Board remanded the claim for left CTS for further development to include, obtaining any outstanding service treatment records.  The RO made the request for service treatment records to the Records Management Center (RMC) in March 2015.  In May 2015, the RMC responded that there were no additional service treatment records at their facility.  It appears that all the Veteran's service treatment records have been associated with the claims folder and the Veteran does not contend otherwise.   

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.   VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic diseases, such as other organic diseases of the nervous system (including CTS), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If no presumptions apply to a claim, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Left CTS

The Veteran contends that he is entitled to service connection for CTS.  Specifically, he claims the condition is the result of his duties as an aircraft structural repairman, which included cutting sheet metal and subjected him to repeated vibratory injuries in his left hand from drilling and using the rivet gun, tin snips, or grinders.

In this case, the Veteran underwent an electromyography study (EMG) in June 2006, which showed that he had left CTS.  As such, there is evidence of current disability.

The requirement of an in-service disease or injury has also been met, as the Veteran's service personnel records confirm his duties as an aircraft structural repairman.  Accordingly, the Board finds that such duties could have exposed him to vibratory injuries in the left hand during service.  However, the Veteran's claim turns on whether his current left CTS is etiologically related to the established in-service duties as an aircraft structural repairman.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an award of service connection for left CTS.  There was no evidence of left CTS during service or at separation.  
While the September 1994 separation report of medical history contained complaints of wrist, elbow, and shoulder pain, the side was not identified (i.e. right or left) and the corresponding medical examination was negative for left CTS. 

Thus, the question becomes whether CTS had its direct onset during service.  On this question, the Board finds that although the Veteran's military duties could have exposed him to vibratory injuries of the left hand, the evidence shows that he did not experience symptoms of left CTS during service or until years thereafter.  As noted above, the first diagnosis of left CTS was in 2006, which is clearly outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 3.309.

Prior to 2006, the first complaints associated with CTS were in March 1995; however, the complaints pertained to the right wrist only.  The Veteran was diagnosed with right CTS confirmed by EMG. There were no complaints or objective findings of left CTS.  

On VA examination in October 1995, he reported episodes of tingling and numbness down the left arm to all five fingers.  The Veteran had decreased pinprick versus light touch in a patchy distribution on the left extensor surface of the forearm, as well as on the first four fingers of the left hand.  The examiner ordered a nerve conduction study and EMG of the left upper extremity to evaluate for possible left brachial plexopathy versus cervical radiculopathy.  The examiner found that the episodes of left shoulder and arm numbness were not in a clear radicular pattern and came on with intense physical activities.  The examiner stated this may represent a brachial plexopathy or possible cervical radiculopathy given his symptoms.  The October 1995 EMG report revealed no evidence of left upper extremity neuropathy or radiculopathy.  There was normal left median and ulnar distal sensory latency, distal motor latency, and nerve conduction velocity.  

In August 1998, the Veteran reported using a riveter machine and then hours later having pain that began in the radial area and spread to his whole hand.  The differential diagnosis was left vibrational injury to the radial and ulnar nerves versus overuse syndrome versus CTS.  The Veteran was ultimately diagnosed with over use syndrome of the left hand.  

Finally, the October 2015 VA examiner opined left CTS was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that although the Veteran was at risk for developing CTS on the left due to his job as an aircraft sheet metal worker, he did not develop CTS while in service.  The examiner indicated that it would be mere speculation to suggest a reason he developed left CTS after military service, such as exposure to vibration as suggested in May 1998, as there was no evidence of left CTS in service and there was no evidence of left CTS on EMGs and nerve conduction velocities done for symptoms in October 1995.  The examiner noted that the medical record, especially the October 1995 VA examination noted complaints of left upper extremity symptoms for several years, but CTS was not found on diagnostic testing in 1995 while he was symptomatic.  The examiner concluded that it was more likely than not that his left CTS developed after his military service since he continued to have exposure to vibration in his continued work in aircraft sheet metal fabrication.  

The examiner also opined left CTS was not the same disease process as his right CTS and to say so was mere speculation.  The examiner explained that right CTS developed in service but left CTS developed from an event or injury that occurred after service.  The examiner noted there were multiple causes of CTS including exposure to repetitive trauma, vibration, diabetes, awkward hand positioning, and genetic contributions.  The examiner found as there was no objective evidence (negative EMGs and nerve conduction velocities 11 months after service while symptomatic) that the Veteran developed left CTS while in service.  

The Board places great weight of probative value on the VA peripheral nerves evaluation report and finds that it is persuasive evidence that no direct nexus exists between the Veteran's current left CTS and his in-service military duties.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  The examiner demonstrated knowledge of specialized medical principles in accordance with his status as a medical doctor.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (noting that, when evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  This further adds weight to his probative medical opinion.  The VA examiner had access to and indicated a review of the Veteran's entire claims file, which includes important documents such as the Veteran's entrance and separation examination reports, his service personnel records reflecting his military duties as an aircraft structural repairman, and post-service medical records.  

As such, the Board is satisfied that the examiner comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.  Moreover, there is no other competent and credible evidence that connects the left CTS to any other aspect of the Veteran's service, to include his service in Southwest Asia during the Persian Gulf War.  Notably, CTS is a known diagnosis and thus, not subject to compensation for certain disabilities due to undiagnosed illness or medically unexplained chronic multisymptom illnesses.  38 C.F.R. § 3.317.

The Board recognizes that the Veteran is of the opinion that a nexus exists between his in-service occupational duties and his current diagnosis of left CTS. However, while competent to provide opinions on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to opine on the etiology of his left CTS.  Indeed, this is a complex medical question regarding the cause of left CTS that requires specialized expertise to address. 

Accordingly, the Board finds that the Veteran's own unsubstantiated assertions of a positive nexus between his left CTS and active service are outweighed by the VA examiner's negative nexus opinion.  Furthermore, the Board is without discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).  It follows that the totality of the evidence does not show that the Veteran's left CTS is causally related to his active service such that service connection may be established on direct basis.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for left CTS.  Thus, while mindful of the benefit-of-the-doubt doctrine, that rule is not for application and the benefits sought on appeal for left CTS must be denied.  38 U.S.C.A. § 5107.


Liver Condition

The Veteran seeks service connection for a liver condition.  Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

The available service treatment records reveal that the Veteran had elevated liver function tests in September 1985 and November 1986.  Computerized tomography (CT) of the abdomen dated in December 1986 showed fatty infiltration of the liver, confirmed by percutaneous liver biopsies.  The Veteran was followed up for abnormal liver function tests in February 1987 and continued to be diagnosed with fatty infiltration of the liver. 

Post-service, on VA examination in October 1995, the Veteran reported abnormal liver function studies (fatty liver) in 1985 at Ft Hood.  He was diagnosed with a fatty liver by history.  The June 2006 VA examination noted fatty liver found by biopsy.  An October 2006 abdomen CT showed diffusely echogenic liver consistent with fatty infiltration.  Treatment records dated in February 2007 show elevated liver function tests.  NASH was suspected and a liver biopsy confirmed steatohepatitis.  A July 2007 ultrasound showed heterogeneous increased echogenicity of the liver, this was consistent with fatty infiltration or diffuse hepatocellular disease.  Records from Lackland Airforce Base and Brooke Army Medical Center show continued to treatment for NASH. 

The October 2015 VA examiner opined it was at least as likely as not that NASH was incurred in or caused by service.  The examiner reasoned the Veteran was found to have elevated liver enzymes in 1985 and to have NASH (or fatty liver).  The examiner noted the Veteran was evaluated genetically for hemochromatosis in December 2006 and found to be a compound heterozygote.  A liver biopsy in 2007 showed elevated iron consistent with hemochromatosis and mild fibrosis consistent with NASH.  He subsequently underwent phlebotomy and has followed a low iron diet.  The examiner noted that medical literature found that patients with NASH, the prevalence of HFE (the name for the gene that affects iron metabolism, which is mutated in hemochromatosis) mutations were higher.  The examiner indicated that this finding demonstrated an association of NASH with HFE.  Thus, the examiner found it was likely his elevated liver enzymes and NASH found in 1985 were in part due to genetic mutations of iron metabolism.  

The examiner noted that the Veteran was born with mutations in his iron metabolism genes and the mutations have been shown to increase the chances of developing hemochromatosis and NASH.  The examiner stated the fact that he was treated with phlebotomy due to increased iron saturation in his blood, and a liver biopsy showed increased iron and mild scarring supports the likelihood that iron accumulation contributed to liver damage.  However, the examiner found that even though hemochromatosis was a contributing factor to his NASH and liver damage, NASH cannot be fully attributed to hemochromatosis and therefore, it was at least as likely as not that his current NASH was caused by an event or injury during service.  There are no medical opinions to the contrary. 

Based on the evidence delineated above, including the Veteran's credible statements, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2014).  Service connection for NASH (claimed as a liver condition) will therefore be granted.


ORDER

Entitlement to service connection for left CTS is denied.

Entitlement to service connection for NASH (claimed as a liver condition) is granted subject to the controlling regulations governing monetary awards. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


